            Case 2:19-cv-01247-CDJ Document 25 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK WILSON,                                    :
    Petitioner,                                  :
                                                 :                  CIVIL ACTION
       v.                                        :                  NO. 19-1247
                                                 :
ERIC TICE,                                       :
      Respondent.                                :

                                            ORDER

       AND NOW, this 30th day of September, 2020, upon careful and independent consideration

of the record in this case, the Report and Recommendation of United States Magistrate Judge

Marilyn Heffley (ECF No. 21), and Petitioner’s failure to file any objections therein in accordance

with Local Civil Rule 72.1.IV(b), it is hereby ORDERED as follows:

       1. The Report and Recommendation (ECF No. 21) is APPROVED and ADOPTED.

       2. The Petition for a Writ of Habeas Corpus (ECF Nos. 6, 14) is DISMISSED WITHOUT
          PREJUDICE.

       3. A certificate of appealability SHALL NOT issue, as Petitioner has not made a
          substantial showing of a denial of a constitutional right nor demonstrated reasonable
          jurists would debate the correctness of the procedural aspects of this ruling.
          See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       4. The Clerk of Court shall mark this case CLOSED for statistical purposes.




                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II
                                                            C. DARNELL JONES, II J.
